Title: From James Madison to William C. C. Claiborne, 14 February 1803
From: Madison, James
To: Claiborne, William C. C.


SirDepartment of State February 14th. 1803.
Your letters of the 20th. & 21st. December and of January 3d have been duly received. The rigor in abolishing hospital [sic] intercourse between the Spaniards and the Citizens of the United States, navigating the Mississippi explained in the latter, justly increases the indignation excited by the original measure of the Intendant. Still the stronger presum[p]tion is that the whole proceeding is chargeable on that Officer, rather than on orders from his Government. The arrival of the dispatches of Novr. 29th. from this Department will probably lead to a further developement of the case. I am sorry that these dispatches had not reached you at the date of your last, as I infer from its silence on that point.
As soon as it was rendered highly probable, tho’ not officially certain, that orders had been issued by the Spanish Government to the local authority at New Orleans to deliver over to French Commissioners the Province of Louisiana, Mr. Pichon the French Minister here was called on to interpose with a view to prevent the example of the Spanish Intendant in violating our right, from being followed [by] the new occupant. He readily undertook to do so, and I now enclose a duplicate of his letter, the original having been sent by a vessel engaged at Baltimore for the express purpose of conveying it. It will be proper to hasten the receipt of it as much as possible, and consequently to this by a hired express. It is proposed by Mr. Pichon as well as myself that it should be addressed to the care of our consul at New Orleans, and I accordingly ask the favor of you to put it under cover to him. By a letter I have just received from the partner of Mr. Daniel Clark in Philadelphia, it is probable that he will have returned to that place. Should this not have happened Mr. Hulings will no doubt pay the necessary attention to the subject. With sentiments &ca.
James Madison.
  

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.



   
   The enclosure was probably a copy of Pichon to Morales, 10 Feb. 1803, enclosing a copy of Pichon to Laussat, 9 Feb. 1803, describing American reaction to the closure (León Tello, Documentos relativos a la independencia de Norteamérica, 1:701).



   
   JM presumably referred to Daniel Coxe, Clark’s partner at Philadelphia, but no letter from Coxe mentioning Clark’s return has been found.


